DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

3.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 7 drawn to a storage medium carrying a program instructions itself is not a process; and without a non-transitory computer-readable medium, the program instruction functionality is considered a nonstatutory functional descriptive material such as a piece of paper with printed program (MPEP 2106 and 351 OG 212, Feb 23, 2010). 

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 7, the phrase "can carry out” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
6.	Claims 1-6 are allowed.
7.	Claim 7 would be allowable if amended to overcome the rejections set for in sections 2-5 above.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-7 are considered allowable since none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claim 1, including the method steps of: establishing two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses according to bus injection powers of sources and loads and branch admittances in the AC power network; establishing a linear asymmetric matrix-equation model for the steady-state of the AC power network according to the two linear expressions of bus injection active and reactive powers of sources and loads in terms of translation voltages and voltage angles of all buses and a 
Roldan-Fernandez et al. (Modelling of Transmission Systems Under Unsymmetrical Conditions and Contingency Analysis Using DIgSILENT PowerFactory) discloses a computer implemented method for modelling of AC power network under unsymmetrical conditions and associated contingency analysis, comprising an algorithm for examining branch-outage-type steady-state security of the AC power network based on linear asymmetric analysis (Abstract; section 2.1). Roldan-Fernandez et al., however, does not anticipate, render obvious or read on the subject matter as recited in instant claim 1 of the present application.
PENG et al. (US 9774188 B2) discloses a computer implemented method for obtaining a set of symmetric power transfer coefficients in an AC power network under simultaneous change of sources and loads (see Abstract; claim 1, etc.) PENG et al., 
Therefore, it is deemed that the method steps as claimed in the combination of instant claim 1 have not been found, taught or suggested by the prior art of record, which make the pending claims 1-7 of the present application allowable over the prior art.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864